Citation Nr: 0625130	
Decision Date: 08/15/06    Archive Date: 08/24/06

DOCKET NO.  98-14 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right arm 
disability.

2.  Entitlement to service connection for a left arm 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for hearing loss of the 
left ear.

6.  Entitlement to service connection for cystic acne.

7.  Entitlement to service connection for a disability of the 
eyes, a lung disorder, heart disease, a gastrointestinal 
disorder, a genitourinary disability, and periodontitis, to 
include service connection under the provisions of 38 C.F.R. 
§ 3.317.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1990 to January 
1997, part of which included service in Southwest Asia during 
the first Persian Gulf War.  The veteran was medically 
retired from the US Army in January 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered in March 
1998 and May 1999 by the Department of Veterans Affairs (VA) 
Regional Office (RO), located in Chicago, Illinois.  

In April 2001, a videoconference hearing on appeal was held 
before the undersigned, who is the Veterans Law Judge 
designated by the Chairman to conduct that hearing.  A 
transcript of the hearing was produced and included in the 
claims folder for review.  After the hearing and upon 
reviewing the appellant's claims folder, the Board concluded 
that additional information was needed prior to entering into 
a final disposition on the appellant's claim.  Thus, in June 
2001, the claim was remanded.  Information was obtained and 
the claim was returned to the Board.  However, the Board 
determined that not all of the information needed for proper 
adjudication of the veteran's claim was contained in the 
claims folder and, as such, another remand was necessary.  
Thus, in September 2003 the claim was again remanded.  It has 
since been returned to the Board for appellate review.  

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  VA audiological test results do not show puretone 
thresholds, at 500, 1000, 2000, 3000, and 4000 Hertz, at 40 
decibels or greater; or auditory thresholds for at least 
three of the frequencies at 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test at less than 
94 percent in the left ear.  

3.  The service medical records do not show an in-service 
dental trauma.


CONCLUSIONS OF LAW

1.  The veteran does not have a left ear hearing loss 
disability for VA benefit purposes and service connection for 
left ear hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.385 (2005).

2.  Periodontal disease may not be service-connected for 
purposes of compensation.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.381 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board notes that the veteran was informed of the VCAA in 
letters issued in July 2002 and May 2004.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the US Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the veteran being 
informed of the VCAA and its requirements.  The Court 
acknowledged in Pelegrini that where the § 5103(a) [of 38 
U.S.CA. (West 2002 & Supp. 2005) notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board, RO, and the 
AMC) have essentially cured the error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the issues addressed in this 
portion of the appeal.  

The Board further observes that the appellant was notified of 
the information necessary to substantiate his claim by means 
of the discussions in the original rating decisions, the 
statements of the case (SOCs), the supplemental statements of 
the case (SSOCs), and the Board's two Remands.  In each 
instance, the VA has discussed what the appellant needed to 
present in the form of evidence that would allow for him to 
succeed with his appeal with respect to the issue involving 
periodontal disease and hearing loss of the left ear.  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  
Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical and personnel records needed for the adjudication of 
the two issues addressed in this Decision/Remand. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The veteran has undergone numerous 
examinations over the course of this appeal and those results 
have been included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record reflects that the veteran did indeed 
testify before the Board via a videoconference hearing.  
During that hearing, the veteran described his disabilities 
and provided opinions concerning each disorder.  
Additionally, the appellant was given notice that the VA 
would help him obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and his representative 
have proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express his opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the duty to procure the necessary 
medical records and the Board's development instructions with 
respect to the veteran's claim in the Board's remands.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

Here the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a numeric 
evaluation and an effective date for the disabilities on 
appeal.  Despite the inadequate notice provided to the 
veteran on these elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim, any questions as to the severity of the disabilities 
and the effective date to be assigned are rendered moot.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The veteran has claimed that service connection should be 
granted for hearing loss of the left ear and for 
periodontitis.  With respect to the claim involving 
periodontitis, he has not submitted a claim for treatment; 
instead, he has asked for service connection.  

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2005), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

I.  Hearing Loss

For hearing disabilities, the regulations further provide 
that impaired hearing will be considered to be a disability 
for the purposes of applying the laws administered by VA 
"when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385 (2005).

Even though disabling hearing loss may not be demonstrated at 
separation, a veteran may nevertheless establish service 
connection for a current hearing loss disability by 
submitting evidence that the current disability is related to 
service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The 
threshold for normal hearing is from zero to 20 decibels and 
higher threshold levels indicate some degree of hearing loss.  
Id. (citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988)).

The veteran's service medical records are negative for any 
complaints involving hearing loss and there is no indication 
from the records that the veteran ever sought treatment for 
hearing loss of the left ear.  

In conjunction with the veteran's claim, the veteran 
underwent a VA audiometric examination in August 2002, which 
indicated the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
35
75
LEFT
15
15
15
25
20

The frequency average for the left ear was 19 dB and 34 dB 
for the right ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 94 
percent in the left ear.

Upon completion of the audiological test, the VA audiology 
specialist opined that the veteran did indeed having a 
hearing loss of the left ear but at the 6000 and 8000 hertz 
levels.  He did not have hearing loss in the left ear at the 
levels measured for VA purposes.  

Applying the above, it is clear that the veteran does not 
suffer from a hearing loss disability of the left ear for VA 
benefit purposes.  The veteran does not have hearing loss at 
40 decibels in any of the frequencies, he does not have three 
frequencies in which his scores are 26 decibels or greater, 
and his scores on the Maryland CNC Test are not less than 94 
percent.  There is no other competent evidence of record 
showing current hearing loss of the left ear for VA purposes.  
Without a showing of current hearing loss disability for VA 
purposes, there is no basis for granting the benefit sought.

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a current 
disability of the left ear.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v 
Derwinski, 3 Vet. App. 223, 225 (1992).  Since there is no 
current hearing loss disability of the left ear, service 
connection for hearing loss of that ear is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

II.  Periodontitis

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and for 
periodontal disease will be considered solely for the purpose 
of establishing eligibility for outpatient dental treatment.  
See 38 C.F.R. § 3.381(a) (2005).  As such, service connection 
for compensation purposes is not available for a dental 
condition other than for injuries sustained as a result of 
dental trauma.  

The veteran has only requested service connection for 
compensation purposes.  The evidence does not show that the 
veteran experienced inservice trauma to his mouth, to include 
his teeth.  Moreover, the veteran has not asserted or alleged 
that he suffered any such trauma during service.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in cases where it is the law, and not the evidence, 
that is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Although dental 
conditions may be service connected for purposes of 
determining entitlement to dental examinations and/or 
outpatient dental treatment under 38 C.F.R. Part 17 (2005), 
such a question is not before the Board.  Rather, the 
question at issue is entitlement to compensation benefits.

The regulations provide only for service connection solely 
for the purpose of establishing eligibility for outpatient 
dental treatment.  Additionally, the Board notes that in a 
precedent opinion, VA's General Counsel held that dental 
treatment of teeth, even extractions, during service did not 
constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).  Consequently, because there is no evidence of 
dental trauma and the veteran's current appeal is based on 
his complaint of periodontal disease that occurred while he 
was in service, the Board is without legal authority under 
governing regulations to grant service connection for a 
dental condition for purposes of an award of disability 
compensation benefits.  As such, the veteran's claim of 
entitlement to service connection for periodontal disease for 
compensation purposes is denied.


ORDER

1.  Entitlement to service connection for hearing loss of the 
left ear is denied.

2.  Entitlement to service connection for periodontitis is 
denied.  


REMAND

As noted above, on two different occasions the Board has 
remanded the claim to the RO and/or the AMC for the purpose 
of obtaining additional information.  On both occasions, the 
Board specifically requested that the veteran's complete 
claim-for-benefits-file be obtained from the Illinois 
Department of Employment.  Those records have been requested 
because the veteran has insinuated that there may be medical 
reports contained in those records which would support his 
assertions.  Despite the Board's request for those records, a 
review of the claims folder reveals that neither the RO nor 
the AMC has requested those records.  

It is therefore the Board's opinion that the RO/AMC did not 
comply with the remand instructions.  In Stegall v. West, 11 
Vet. App. 268 (1998), the Court held that a remand by the 
Board confers on a claimant, as a matter of law, the right to 
compliance with the remand orders, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  As the information needed by 
the Board was not obtained, the claim must be returned to the 
RO/AMC for the said information.

Additionally, upon further review of the claims folder, it is 
the Board's opinion that additional examinations should be 
performed because the medical information contained in the 
claims folder may be stale.  

Hence, the Board is of the opinion that the claim must be 
remanded to the RO/AMC for the purpose of obtaining new 
medical examinations that provides the Board with the medical 
information needed to evaluate the veteran's claim.  Green v. 
Derwinski, 1 Vet. App. 121 (1991) (fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also 38 C.F.R. § 4.2 (2005) ("if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2005) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  By obtaining 
the examinations, the VA will have a more complete picture of 
the veteran's claimed disabilities.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The RO/AMC should again contact the 
National Personnel Records Center (NPRC), 
and obtain all of the veteran's service 
personnel records.  All records and other 
relevant information are to be made part 
of the claims folder.  If the records 
cannot be obtained, this should be noted 
in the claims folder.

If the above records cannot be obtained 
and the VA does have affirmative evidence 
that they do not exist, then the RO/AMC 
should inform the veteran of the records 
that the VA was unable to obtain, 
including what efforts were made to 
obtain them.  Also, the RO should inform 
the veteran that VA will proceed to 
decide his appeal without these records 
unless he is able to submit them.  Allow 
an appropriate period of time within 
which to respond.

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2004 for the disabilities at issue, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  The 
RO/AMC is hereby put on notice that, due 
to the veteran's "retired" status, he 
may have received treatment through a 
military hospital, such as Great Lakes 
Naval Hospital, and that inquiries should 
be made of those facilities with respect 
to the veteran.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 CFR § 3.159 
(2005).

3.  The RO/AMC should request the 
appellant's records from the Illinois 
Department of Employment Security, 
located at 1826 South West Avenue, 
Freeport, Illinois 61032 (telephone 
number:  815/232-7171), to include any 
disability determination and associated 
medical records.  If records are 
unavailable, please have the Illinois 
Department of Employment Security so 
indicate.  If requests for these records 
are not successful, the RO/AMC should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2005).

4.  The RO/AMC should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded general and specialized medical 
examinations to determine the nature, 
etiology, and extent of all disabilities 
from which the veteran is now suffering 
therefrom.  All indicated tests or 
studies deemed necessary should be done.  
The claims file, this REMAND, and 
treatment records must be made available 
to, and be reviewed by, the examiners in 
connection with the examination.  The 
examiners should perform any tests or 
studies deemed necessary for an accurate 
assessment. 

The examiners should be asked to express 
an opinion as to whether any found 
disabilities are related to or were 
caused by the veteran's military service.  
The examiner should further provide 
comment on whether the service-connected 
disability, such as his demyelinating 
peripheral neuropathy, has aggravated any 
of the claimed disorders in accordance 
with Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

The examiners should further comment on 
any previous opinions that either stated 
that the veteran now has a disability 
related to his military service or one 
that is secondary to a service-connected 
disorder.  

Moreover, the examiners should provide an 
opinion as to whether the veteran now 
suffers from specific disabilities of an 
undiagnosed illness.  The examiners are 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any in-service disease or 
injury or due to his service during the 
Persian Gulf War.

The examiner should clearly outline the 
rationale for any opinion expressed and 
all clinical findings should be reported 
in detail.  If any requested medical 
opinion cannot be given, the examiner 
should state the reason why.  Again, the 
claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report. It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the veteran's 
remaining service connection claims.  The RO/AMC must discuss 
the applicability of Allen v. Brown, 7 Vet. App. 439 (1995), 
to the veteran's claim.  If the benefits sought on appeal 
remain denied, the appellant and the appellant's 
representative should be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


